NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 13-2350
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                        MIGUEL JUNIOR MORRIS, a/k/a Tony


                              MIGUEL JUNIOR MORRIS,
                                      Appellant

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Criminal No. 1:12-cr-00105-001)
                     District Judge: Honorable William W. Caldwell
                                         ______

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   March 25, 2014

      Before: FUENTES, GREENBERG, and VAN ANTWERPEN, Circuit Judges

                                 (Filed: March 26, 2014)
                                         ______

                               OPINION OF THE COURT
                                       ______

VAN ANTWERPEN, Circuit Judge.

       This case is governed by Anders v. California, 386 U.S. 738 (1967). The matter

arises out of the District Court for the Middle District of Pennsylvania’s conviction of

Miguel Junior Morris (“Morris”) for possessing with intent to distribute 5 kilograms or
more of cocaine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(i) and subsequent

sentence of 264 months imprisonment. For the reasons that follow we will grant

counsel’s request to withdraw and affirm the judgment and sentence of the District Court.

                                 I.     BACKGROUND

       On April 25, 2012, Morris was indicted by a Grand Jury sitting in the Middle

District of Pennsylvania. The one count indictment charged that “[o]n or between 2005

and April 15, 2011, within the Middle District of Pennsylvania [Morris] knowingly and

intentionally possessed with intent to distribute 5 kilograms or more of . . . cocaine.”

(Appendix (“App.”) at 15.) Morris pled not guilty, but waived a jury trial.

       Prior to trial, Morris moved to suppress evidence found during a residential search,

pursuant to a warrant. The evidence included cocaine, currency, and drug paraphernalia.

Morris argued that the search warrant was based upon false and incomplete information.

Specifically, Morris claimed that Detective Anthony Lombardo did not base his statement

of probable cause on information provided by a “citizen in good standing,” and that the

controlled buys that Detective Lombardo testified to having witnessed did not occur or

did not occur as stated. After a hearing, the District Court explicitly denied the motion on

credibility grounds, finding “the testimony of Detective Anthony Lombardo to be

credible and the testimony of [Morris] not to be credible.” (App. at 85.)

       On October 25, 2012, Morris wrote to the District Court claiming that his

appointed counsel, William A. Fetterhoff (“Fetterhoff”), was ineffective and requested

substitute counsel. Morris complained that Fetterhoff’s motions for continuances violated

his right to a speedy trial. On November 15, 2012, Morris wrote again, complaining

                                              2
generally that Fetterhoff was not diligent or trustworthy. Rather than request substitute

counsel, Morris now expressed a desire to proceed pro se at trial; however, he accused

the District Court of coercing this decision by failing to appoint substitute counsel.

       On November 20, 2012, the District Court issued an Order scheduling a hearing to

determine “whether new counsel should be appointed, and/or whether the defendant is

serious about going to trial pro se and understands the implications of such a decision.”

(Order at 1, Nov. 20, 2012, ECF No. 44.). The hearing occurred on November 28, 2012,

six days prior to the December 4, 2012 trial. As discussed below, the District Court was

initially reluctant to discuss Morris’ reasons for wanting substitute counsel beyond what

he expressed in his letters. However, it ultimately heard Morris’ reasons and rejected his

request. It then conducted a colloquy on Morris’ pro se request and found Morris’ waiver

knowing, voluntary, and intelligent. Although the District Court rejected Morris’ request

for substitute counsel, due to his apparent reservations over proceeding pro se, it

appointed Fetterhoff as standby counsel. Despite Fetterhoff’s readiness to represent him,

Morris only permitted him to conduct three cross-examinations.

       During the trial, the Government presented testimony of nine witnesses, including

the investigating officers and persons claiming to have purchased cocaine from and sold

cocaine for Morris. Morris chose not to testify. He presented no witnesses, but

successfully moved to have documents admitted.1 The District Court found Morris guilty

of possessing with intent to distribute cocaine in excess of 5 kilograms.


1
 Morris’ counsel indicates that he has been unable to locate these documents despite
contacting the District Court, the Government, Morris’ standby trial counsel, and Morris.
                                              3
       Morris’ Presentence Investigation Report (“PSR”) calculated his Total Offense

Level as 37 (which included designation as a career offender) and Criminal History

Category as VI, resulting in a Guidelines range of 360 months to life. See United States

Sentencing Guidelines ch. 5, pt. A. Morris objected to the PSR on two grounds: (1) lack

of sufficient evidence to show the drug weight of 10 kilograms of cocaine, and (2) an

unexplained denial that he was a career offender.

       At sentencing, Morris did not raise any further objections to the PSR. His counsel

then argued for a downward variance, raising three factors for the District Court’s

consideration: (1) although the prior convictions were technically within the 15 year

period required for career offender status, they had a sentencing date 20 years prior to this

sentencing; (2) no firearms were involved in this or any other of Morris’ conviction; and

(3) given the mandatory minimum, Morris, then 43 years of age, would be at least 60

when released, an age when recidivism is statistically unlikely.

       The District Court imposed a sentence of 264 months, 24 months above the 20

year statutory minimum. See 21 U.S.C. § 841(a)(1), (b)(1)(A)(i). The sentence reflected a

96 month downward variance from the lower end of the Guidelines range. Judge

Caldwell explained that while the 1993 convictions “were serious,” he would take into

account that they occurred 20 years ago. (App. at 551.) He also considered Morris’ age

and the lack of firearms or crimes of violence. He concluded, “I do feel therefore that the

guideline sentence is too severe for the offenses that you have committed, and I’m sorry

that you have to be sentenced as a career offender, but I don’t control that at all.” (Id.)



                                               4
       After sentencing, Fetterhoff filed a motion to withdraw, which the District Court

granted. It appointed substitute counsel for Morris’ appeal. Morris appealed, but his

appointed counsel seeks to withdraw pursuant to Local Appellate Rule (L.A.R.) 109.2

and Anders v. California, 386 U.S. 738 (1967). The Government filed a brief in support

of appellate counsel’s brief and Morris filed a pro se brief in support of his appeal.

                                  II.     DISCUSSION2

       Under Anders, if appellate counsel “finds his case to be wholly frivolous, after a

conscientious examination of it, he should so advise the court and request permission to

withdraw.” 386 U.S. at 744. Counsel’s request must include “a brief referring to anything

in the record that might arguably support the appeal.” Id. To meet the requirements of

Anders and L.A.R. 109.2(a), counsel must “satisfy the court that he or she has thoroughly

scoured the record in search of appealable issues and then explain why the issues are

frivolous.” United States v. Coleman, 575 F.3d 316, 319 (3d Cir. 2009) (quoting United

States v. Marvin, 211 F.3d 778, 780 (3d Cir. 2000)) (internal quotation marks omitted).

An appeal is frivolous if it “lacks any basis in law or fact.” McCoy v. Court of Appeals of

Wis., Dist. 1, 486 U.S. 429, 438 n.10 (1988). Counsel need not “raise and reject every

possible claim.” United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). At minimum,

however, counsel must satisfy Anders’ “conscientious examination” standard. Id.

(quoting Anders, 386 U.S. at 744).



2
 The District Court had subject matter jurisdiction under 18 U.S.C. § 3231 because
Morris was charged with an offense against the United States. We have jurisdiction
pursuant to 28 U.S.C. § 1291.
                                              5
       In evaluating an Anders brief, the Court makes a two-fold inquiry: “(1) whether

counsel adequately fulfilled [L.A.R. 109.2(a)’s] requirements; and (2) whether an

independent review of the record presents any nonfrivolous issues.” Id. If the brief is

adequate, the Court will confine its review to those portions of the record counsel has

identified, as well as those identified in the defendant’s pro se brief (if filed). Id. at 301.

In the event we agree that there are no nonfrivolous grounds for appeal, we grant

counsel’s motion and dismiss or affirm. Anders, 386 U.S. at 744.

       A.     Adequacy of Counsel’s Anders Brief

       Counsel has identified and rejected as frivolous four specific issues: (1) the

jurisdiction of the District Court; (2) the District Court’s denial of Morris’ Suppression

Motion; (3) the sufficiency of the evidence; and (4) the reasonableness of the sentence.

Counsel also notes that the District Court did not rule against Morris on any matters

pretrial, during trial, or post-trial (except the Suppression Motion), and that a review of

the record reveals no appealable issues that were not raised in the District Court. Counsel

has reviewed the relevant law, explained why the appeal is frivolous, and appended

relevant portions of the record. We find that counsel’s “conscientious examination”

satisfies Anders and L.A.R. 109.2(a).

       As discussed below, Morris’ pro se brief raises issues counsel does not address.

We have previously noted that counsel’s failure to address issues raised in pro se filings

is evidence of an inadequate Anders brief. See, e.g., Youla, 241 F.3d at 301. However,

counsel need not “raise and reject every possible claim.” Id. at 300. While we have

reservations about the District Court’s procedures—and thus highlight them with an

                                                6
extended discussion—we ultimately conclude that Morris raises no nonfrivolous issues.

Although we would have preferred counsel to address this issue, his effort assures us that

he has “thoroughly searched the record and the law.” Marvin, 211 F.3d at 781. We next

proceed to our independent review of the issues raised in counsel’s Anders brief.

       B.     Independent Review

              1.     The District Court’s Jurisdiction

       The District Court had subject matter jurisdiction because Morris was charged

with an “offense[] against the laws of the United States.” 18 U.S.C. § 3231. It had

personal jurisdiction because Morris was brought before the District Court on a federal

indictment charging a violation of federal law. See United States v. Rendon, 354 F.3d

1320, 1326 (11th Cir. 2003). No nonfrivolous challenge exists.

              2.     The Suppression Motion

       No nonfrivolous grounds exist to challenge the District Court’s denial of Morris’

suppression motion. Morris argued that the search warrant was based upon false and

incomplete information. The District Court denied his motion, specifically holding

Detective Lombardo’s testimony to be credible and Morris’ testimony not to be credible.

       As to the facts, we generally review denial of a suppression motion for clear error.

United States v. Brownlee, 454 F.3d 131, 137 (3d Cir. 2006). However, credibility

determinations are reserved for the factfinder. Durham Life Ins. Co. v. Evans, 166 F.3d

139, 148 n.2 (3d Cir. 1999). “[W]e will not review a district court’s credibility

determination.” United States v. Bethancourt, 65 F.3d 1074, 1078 (3d Cir. 1995) (citing

Virgin Islands v. Gereau, 502 F.2d 914, 921 (3d Cir. 1974)).

                                             7
              3.      The Sufficiency of the Evidence

       No nonfrivolous arguments exist to challenge the sufficiency of the evidence upon

which Morris was convicted. Appellate courts review trial evidence for sufficiency “in

the light most favorable to the Government.” United States v. Gibbs, 190 F.3d 188, 197

(3d Cir. 1999). Morris’ burden is heavy “for [the court] must uphold his conviction if any

rational trier of fact could have found the essential elements of the offense beyond a

reasonable doubt.” Id. The essential elements of Morris’ offense are (1) knowing

possession of a controlled substance, and (2) intent to distribute it. 21 U.S.C. § 841(a)(1).

                      a.     Knowing Possession of a Controlled Substance

       Testimony elicited at trial was sufficient for a rational trier of fact to find this

element established beyond a reasonable doubt. Prosecution witness John Hutchinson

testified that he purchased crack cocaine from Morris and later began cooking it for him.

He and Morris traveled together approximately twenty times to pick up cocaine, and

Morris received approximately one kilogram of cocaine per month between 2005 and

2008. He estimated that he personally cooked between 10 and 20 kilograms of cocaine

for Morris and that Morris stored the drugs in his apartment.3

       Ramonita Mestre-Nunez, Morris’ ex-girlfriend, with whom Morris lived for a

year, observed Morris possessing cocaine and testified that he would travel every

weekend and return with cocaine every other weekend. This was corroborated by Rent-




3
 Portions of this testimony, including that Morris “sold to a lot of people,” were
corroborated by Brent Hoffmaster, who also traveled with Morris to pick up cocaine.
                                               8
A-Car bank records and a Rent-A-Car employee who testified to renting cars to Morris

nearly every weekend between June 2007 and August 2008.

       Finally, Officer William Watt testified that he watched the window of Morris’

apartment when the search warrant was executed. He observed Morris open the window

and toss a glass bowl out. A cake-like substance, which Watt believed to be crack, fell

from the bowl when it hit the ground. Detective Lombardo, who entered the apartment

during the search testified to finding cocaine, Morris’ wallet, identification, and mail and

documents indicating that he resided at the apartment.

       No nonfrivolous challenge exists. The evidence of Morris’ knowing possession

was adequate to justify a rationale trier of fact in finding this essential element

established beyond a reasonable doubt. See Gibbs, 190 F.3d at 197.

                      b.     Intent to Distribute

       Testimony elicited at trial was also sufficient for a rational trier of fact to find

beyond a reasonable doubt that Morris intended to distribute cocaine. The Government

presented witnesses who both sold cocaine for and purchased cocaine from Morris.

Mestre-Nunez testified that she sold up to $900 worth of cocaine for Morris on weekends

while he was out of town. She testified that Morris would sell cocaine during the week.

Witnesses Michael Shaub and Lyle Doyle testified to purchasing cocaine from Morris.

       Detective Lombardo testified to finding sandwich baggies, ammonia (used to

manufacture crack), razors with suspected cocaine residue on them, and $6,000 in cash.

The Government’s expert witness, Drug Enforcement Agency Special Agent Mark

O’Donnell, testified that the facts of Morris’ case supported the inference that Morris

                                               9
possessed cocaine with the intent to distribute it. No nonfrivolous challenge to the

sufficiency of the evidence exists.

              4.     Reasonableness of the Sentence

       We review imposition of a criminal sentence for abuse of discretion and conduct a

two-step inquiry. United States v. Wright, 642 F.3d 148, 152 (3d Cir. 2011). We initially

determine whether the District Court committed procedural error; if such error exists, we

remand without further analysis. Id. If we find no procedural error, we review for

substantive reasonableness and affirm “unless no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the district court

provided.” Id.

       A district court must follow a three step sentencing process. It should (1) calculate

the Guidelines range, including sentencing enhancements; (2) consider any motions for

departure; and (3) consider the Guidelines range in conjunction with the sentencing

factors listed in 18 U.S.C. § 3553(a) to determine the appropriate sentence. Id.

       The District Court correctly found that Morris’ Total Offense Level of 37 and

Criminal History Category of VI subjected him to a Guidelines range of 360 months to

life imprisonment. It also noted that he was subject to a mandatory 20 year minimum.

Morris did not object to the PSR on procedural grounds.4 Neither party requested a

departure. The record demonstrates that the District Court sufficiently considered all of

4
  As noted, Morris did initially raise two non-procedural objections to the PSR: (1) that
there was insufficient evidence to support the drug weight of 10 kilograms of cocaine,
and (2) that he was not a career offender. As discussed, the unrefuted trial testimony
demonstrated Morris was selling at least 10 kilograms of cocaine, and his career offender
status was well established by his prior convictions.
                                             10
the relevant § 3553(a) factors and sentencing grounds raised by the parties—including

those raised by Fetterhoff in support of Morris’ request for a variance. Judge Caldwell

explained that while the 1993 convictions “were serious,” he would take into account that

they occurred 20 years ago. (App. at 551.) He also considered Morris’ age and the lack of

firearms or crimes of violence. He concluded, “I do feel therefore that the guideline

sentence is too severe for the offenses that you have committed, and I’m sorry that you

have to be sentenced as a career offender, but I don’t control that at all.” (Id.)

       The District Court considered all of the relevant factors and sentenced Morris to

96 months below the properly calculated applicable Guidelines range. We cannot say that

“no reasonable sentencing court would have imposed the same sentence on that particular

defendant for the reasons the district court provided.” Wright, 642 F.3d at 152. No

meritorious challenge exists on appeal.

              5.      Morris’ Pro Se Brief

       Our inquiry under Anders requires us to review those issues identified in Morris’

pro se brief. See Youla, 241 F.3d at 301. Morris raises two issues in addition to those

highlighted in counsel’s Anders brief.5 Our independent review indicates that none of the

issues raised by Morris could support a meritorious appeal.

                      a)     Sufficiency of the Indictment

       Morris admits that his challenge to the sufficiency of the indictment was not raised

before the District Court. We have held that defendants may challenge the sufficiency of

5
 Many of the issues raised by Morris, such as the sufficiency of the evidence and
purported errors during the Suppression Hearing, were raised in counsel’s brief and are
discussed above. We limit the foregoing discussion to those issues not raised by counsel.
                                              11
indictments for the first time on appeal pursuant to Federal Rule of Criminal Procedure

12(b)(3)(B). United States v. Al Hedaithy, 392 F.3d 580, 589 (3d Cir. 2004). However,

tardy challenges to indictments “are liberally constructed in favor of validity.” United

States v. Vitillo, 490 F.3d 314, 324 (3d Cir. 2007) (quoting United States v. Wander, 601

F.2d 1251, 1259 (3d Cir. 1979)). An indictment will be upheld “unless it is so defective

that it does not, by any reasonable construction, charge an offense.” Id. (quoting United

States v. Childress, 58 F.3d 693, 720 (D.C. Cir. 1995)).

       Morris argues that the indictment was duplicitous because the language “on or

between 2005 and April 15, 2011” is so open-ended that Count I “really contains two

separate, distinct substantive offenses in the same count.” (Pro Se Br. at 3–4.) Morris

believes that only the actual drugs he was caught with during the search should be

counted toward his 21 U.S.C. § 841(a) violation, and that any other evidence supporting a

charge of possession with intent to distribute should be charged separately. However, an

indictment is not duplicitous merely because it alleges a continuing offense. United States

v. Mancuso, 718 F.3d 780, 792 (9th Cir. 2013); United States v. Cohen, 444 F. Supp.

1314, 1320 (E.D. Pa. 1978). “[P]ossession with intent to distribute controlled substances

is a continuing offense.” United States v. Zidell, 323 F.3d 412, 422 (6th Cir. 2003)

(quoting United States v. Medina, 992 F.2d 573, 587 (6th Cir. 1993)) (collecting cases).6

                     b)    Failure to Appoint New Counsel/Involuntary Waiver of
                     Counsel


6
 Morris’ allegations that the erroneous indictment resulted in unfair Grand Jury
proceedings and noncompliance with the 5 year statute of limitations provided in 18
U.S.C. § 3282(a) are rejected on the same grounds.
                                            12
       Morris also avers that his Sixth Amendment right to counsel was violated because

his request to represent himself pro se was unknowing and involuntary. Specifically, he

argues that the District Court never conducted a searching inquiry into his “irreconcilable

conflict” with Fetterhoff, and that its failure to appoint substitute counsel coerced him

into proceeding pro se. (Pro Se Br. at 12.) He also contends that the District Court did not

conduct a proper colloquy under Faretta v. California, 422 U.S. 806 (1975) and its

progeny. While we have some reservations about the procedures by which the District

Court inquired into Morris’ reasons for his dissatisfaction with Fetterhoff—and thus

highlight them with an extended discussion—we find Morris’ arguments to raise no

nonfrivolous grounds for appeal.

       The Sixth Amendment contains both a right to counsel and a right to proceed pro

se. See United States v. Peppers, 302 F.3d 120, 129 (3d Cir. 2002). Defendants must

affirmatively and unequivocally assert the right to proceed pro se, and district courts must

establish that a defendant’s request is voluntary, knowing, and understanding. Id. at 130–

31. Because a defendant’s request, immediately prior to trial, to substitute counsel or

proceed pro se likely implicates a continuance, the district court is required to conduct a

dual inquiry. Id. at 132; see also United States v. Welty, 674 F.2d 185, 187 (3d Cir. 1982).

The district court must first “engage in at least some inquiry,” Welty, 674 F.2d at 187,

with which to “ascertain the defendant’s reasons for his dissatisfaction with counsel,”

Peppers, 302 F.3d at 132. Alternatively, if the court is made aware of the reasons for the

defendant’s dissatisfaction with counsel, it may rule without more. Welty, 674 F.2d at 188



                                             13
(quoting Brown v. United States, 264 F.2d 363, 369 (D.C. Cir. 1959) (en banc) (Burger, J.

concurring in part)).

       If the defendant can show good cause, the district court must “grant a continuance

and appoint new counsel, unless the defendant expressly wishes to proceed pro se.” Id.

We have previously defined good cause as, inter alia, “a conflict of interest, a complete

breakdown of communication, or an irreconcilable conflict with the attorney.” United

States v. Goldberg, 67 F.3d 1092, 1098 (3d Cir. 1995) (citing Welty, 674 F.2d at 188;

McMahon v. Fulcomer, 821 F.2d 934, 942 (3d Cir. 1987)). Where no good cause is

shown, the district court is required to inform the defendant that he can “proceed with

current counsel, or represent himself.” Id. We review a district court’s legal conclusions

de novo, including whether it properly fulfilled its duties under Welty. See Goldberg, 67

F.3d at 1097. We review a district court’s decision whether to appoint substitute counsel

for abuse of discretion. Id. (citing McMahon, 821 F.2d at 943; Welty, 674 F.2d at 190).

       Second, if the defendant elects to represent himself, the district court must ensure

that such decision “is intelligently and competently made.” Welty, 674 F.2d at 187. In

doing so, the following Faretta inquiry requirements must be satisfied:

       1. The defendant must assert his desire to proceed pro se clearly and
       unequivocally.
       2. The court must inquire thoroughly to satisfy itself that the defendant
       understands “the nature of the charges, the range of possible punishments,
       potential defenses, technical problems that the defendant may encounter,
       and any other facts important to a general understanding of the risks
       involved.”
       3. The court must “assure itself” that the defendant is competent to stand
       trial.



                                             14
Peppers, 302 F.3d at 132 (footnote and citations omitted) (quoting Virgin Islands v.

Charles, 72 F.3d 401, 404 (3d Cir. 1995)). “A defendant who chooses to represent

himself must be allowed to make that choice, even if it works ‘ultimately to his own

detriment.’” Id. at 130 (quoting Faretta, 422 U.S. at 834).

                             i)      Welty’s First Line of Inquiry

       On October 25, 2012, Morris wrote to the District Court claiming that Fetterhoff

was ineffective and requesting substitute counsel. Specifically, Morris alleged that

Fetterhoff’s motions for continuances violated his right to a speedy trial.7 In another letter

on November 15, 2012, Morris generally complained that he mistrusted Fetterhoff and

that he was derelict in his duties.8 However, this time Morris did not request substitute

counsel. Rather, Morris expressed his desire to proceed pro se: “The purpose of this

missive is to inform you of how I wish to implement one of the rights thats [sic] entitled

to me, as a citizen of this great land, so that you . . . can get the process started for me to

actually exercise my right to represent myself as pro se counsel, during my trial.” (Pro Se

Br. Ex. H.) He concluded, stating, “I know my case better than Mr. Fetteroff [sic], so I

should be the one defending my freedom.” (Id.)


7
  On October 22, 2012, Morris had also written to the District Court indicating that he did
not want any more continuances, which he suggested were interfering with his right to a
speedy trial. (Letter from Miguel Junior Morris to District Court at 1, Oct. 22, 2012, ECF
No. 41.)
8
  After the trial, but prior to sentencing, Morris sent three letters requesting that the
District Court appoint substitute counsel. In these letters, Morris cited additional reasons
for his dissatisfaction: counsel’s refusal to send him all copies of his discovery, counsel’s
alleged involvement in the prosecutor’s “forgery,” (Pro Se Br. Ex. J.), counsel’s failure to
file certain motions, (id. Ex. K.), a lack of meaningful communication, and counsel’s
alleged threats against Morris and his family, (id. Ex. L.)
                                               15
        Morris’ request appeared reluctant, however. He seemed to note the difficulty of

proceeding pro se and accused the District Court of coercing this decision because it had

not appointed substitute counsel:

        The decision to act as pro se counsel is a very complex-ed [sic] concept to
        try to decipher, yet due to the fact that I just dont [sic] trust my advocate,
        my decision to represent myself seemed like the right move to make,
        especially when my freedom is at risk. I consider your actions, of not
        helping me obtain new counsel, after I declaired [sic] to you of how my
        attorney was being a derelict of his duty towards me, as coercing me to
        make this decision.

(Id.)

        On November 20, 2012, the District Court issued an Order acknowledging the

substance of Morris’ letters and declaring that “[t]hese events require a hearing to

determine whether new counsel should be appointed, and/or whether the defendant is

serious about going to trial pro se and understands the implications of such a decision.”

(Order at 1, Nov. 20, 2012, ECF No. 44.). The hearing occurred on November 28, 2012,

six days prior to the December 4, 2012 trial. Despite noting in its Order the potential need

to assess whether new counsel should be appointed, the District Court was initially

reluctant to discuss the reasons for Morris’ substitution request:

             THE COURT: Is it still your desire to proceed pro se in this case?
             THE DEFENDANT: That’s correct.
             THE COURT: Because you’re not satisfied with Mr. Fetterhoff?
             THE DEFENDANT: Well, first of all, he violated my Sixth
        Amendment right.
             THE COURT: I don’t want to hear that.
             THE DEFENDANT: Okay.
             THE COURT: I just want you to answer my questions.
             THE DEFENDANT: I’m just giving you why I did it for.

(Supplemental App. at 2–3.)

                                             16
       During the colloquy, Morris raised the subject again:

       Q.     In light of the penalties that you might suffer if you’re found guilty
       and in light of all the difficulties of representing yourself, do you still desire
       to represent yourself and give up your right to be represented by a lawyer?
       A.     Your Honor, I really would like another lawyer. I don’t want Mr.
       Fetterhoff because every time I told him to do something, he just -- I told
       him to get me a private investigator. He denied me that. I told him I don’t
       want no continuance on my case. He still continued -- he violated my Sixth
       Amendment right for a speedy trial. So what’s the point of me having this
       gentleman here if he’s not going to represent me the way he should?
       Q.     Okay. Well, what you have to understand is that I cannot judge Mr.
       Fetterhoff’s performance as your defense lawyer at this point. If you’re
       convicted, that is a matter that can be reviewed, and I will then determine
       whether or not any of the complaints that you have raised are valid.
              But at this point you have not shown sufficient reasons for me to
       appoint another attorney for you. You have to understand that an attorney
       does not have to do everything you want him to do. What he has to do is
       what, in his judgment, is in your best interest. So if he refuses to get you a
       private investigator, there must be a reason that he has for that. . . .
       ….
       Q.     I’m just telling you that under all the circumstances, I don’t think
       you have presented the Court with a valid reason at this point for me to
       appoint another attorney.
              What I will do, however, is appoint Mr. Fetterhoff as standby
       counsel to be here during the trial, and if you wish to, you can consult with
       him about anything that might come up during the trial about which you
       might want to talk to him about.

(Id. at 9–10.)9


9
  Morris’ pro se brief purports to quote an exchange between Morris and the District
Court, however we have been unable to locate this dialogue anywhere in the record. The
source Morris cites—Document 46—is his waiver of his right to trial by jury, not a
transcript. (App. at 12.) We are left to assume that, despite his use of quotation marks,
Morris is paraphrasing the above exchange. Also, although Morris suggests that the
hearing occurred on November 11, 2012, we assume he is referring to the hearing which
took place on November 28, 2012. Morris writes:

             During the hearing of November 11, 2012 (Doc. 46), Appellant
       attempted to inform the district court as to the substance of the conflict[.]
       Appellant stated “between my lawyer, and the prosecution they both are
                                              17
       The hearing called by the District Court occurred less than one week before trial,

thus implicating its duties under Welty. The District Court was well aware of Morris’

complaints regarding Fetterhoff’s continuances, which he referenced in three prior letters.

Morris’ November 15, 2012 letter raised other general reasons for his dissatisfaction with

Fetterhoff, and he expressed another reason during the hearing—Fetterhoff’s alleged

failure to hire a private investigator as requested. The District Court then explicitly ruled

that Morris had failed to show “sufficient reasons” to appoint substitute counsel and

explained its rationale. (Id.)

       This case does not require us to decide whether the District Court should have

engaged in Welty’s first line of inquiry or whether Morris’ letters “clearly stated” his

reasons so that the District Court could “rule without more.” Welty, 674 F.2d at 187; see

also United States v. Salemo, 61 F.3d 214, 221 (3d Cir. 1995) (finding Welty inquiry did

not require discussion of reasons for continuance request to obtain new counsel where

defendant’s reasons were “clearly stated”). Even assuming the District Court was




       violating my 6th Amendment right to a speedy trial, and also I asked my
       attorney to inform the court of the need for a private investigator to
       discover necessary facts for a[n] adequate defense, and my attorney stated
       to me that he needed permission from the prosecution. The district court
       then stated “what ever [sic] conflict you, and your lawyer have that’s
       between you, and your lawyer.” Appellant then stated “I don’t want Mr.
       Fetterhoff as my attorney, because he’s using his position to gain a tactical
       advantage on me.” The district court then replied “I’m still going to keep
       him on as stand by counsel.”

(Pro Se Br. at 12.) Finally, we note that it is unclear where the first quote ends because
Morris did not use a close quotation mark.
                                             18
required to engage in Welty’s first line of inquiry, it properly adhered to the substance—if

not the form—of its duty.

       The preferred procedure under Welty is for the district court to determine whether

good cause exists for the defendant’s dissatisfaction with counsel first, and then, if

necessary, inquire into whether the defendant’s waiver of counsel is knowing,

understanding, and voluntary. See, e.g., Peppers, 302 F.3d at 132; Welty, 674 F.2d at

187–88. Although at the outset of the hearing the District Court was reluctant to entertain

Morris’ rationale for wanting substitute counsel (beyond the detail provided in his

letters),10 it ultimately ascertained and ruled upon Morris’ reasons for his dissatisfaction.

See Peppers, 302 F.3d at 132. Though its inquiry was modest, the court did engage “in at

least some inquiry.” Welty, 674 F.2d at 187. Due to the District Court’s efforts and

Morris’ letters, we are not left to conduct our review “in the total absence of any inquiry

into the cause of [Morris’] dissatisfaction [with] no way of knowing whether [Morris]

may have had some valid ground for seeking a substitution of counsel.” Id. at 190; see

also McMahon, 821 F.2d at 944 (district court violated defendant’s constitutional rights

where it failed to engage in “any on-the-record inquiry as to the reasons for the

10
   We find the District Court’s initial reluctance difficult to explain given that its Order
specifically suggested that Morris’ letters required a hearing “to determine whether new
counsel should be appointed.” (Order at 1, Nov. 20, 2012, ECF No. 44.) Although we
find the District Court ultimately fulfilled its duties under Welty’s first line of inquiry, the
record gives the appearance of confusion over the nature of those duties. Specifically, the
District Court told Morris that “I cannot judge Mr. Fetterhoff’s performance as your
defense lawyer at this point. If you’re convicted, that is a matter that can be reviewed,
and I will then determine whether or not any of the complaints that you have raised are
valid.” (Supplemental App. at 9.) As our main discussion makes clear, however, a district
court in this situation does have a duty to determine whether a defendant has good cause
for his dissatisfaction with counsel.
                                              19
defendant’s dissatisfaction with his existing attorney”). After properly concluding that

good cause did not exist, the District Court’s remaining duty under Welty’s first line of

inquiry was to “inform the defendant that he [could] either proceed with current counsel,

or represent himself.” Peppers, 302 F.3d at 132. The District Court did so—in fact, it

gave Morris the best of both worlds, permitting him to represent himself and appointing

Fetterhoff as standby counsel. Thus, no nonfrivolous argument exists to challenge the

District Court’s adherence to its duties under Welty’s first line of inquiry.

       Furthermore, no nonfrivolous argument exists to challenge the District Court’s

exercise of discretion in denying Morris’ request for substitute counsel. We agree that

Morris’ attorney did not have to “do everything [Morris] wanted him to do.”

(Supplemental App. at 9.) Nothing in the record indicates a “conflict of interest, a

complete breakdown of communication, or . . . irreconcilable conflict.” Goldberg, 67

F.3d at 1098. “[T]he essential aim of the [Sixth] Amendment is to guarantee an effective

advocate for each criminal defendant rather than to ensure that a defendant will

inexorably be represented by the lawyer whom he prefers.” Wheat v. United States, 486

U.S. 153, 159 (1988).

                     ii)     Welty’s Second Line of Inquiry(Faretta Inquiry)

       Morris also claims that the District Court failed properly to discharge its duties

under Faretta (and Welty’s second line of inquiry) because (i) his asserted desire to

proceed pro se was not clear and unequivocal, and (ii) his waiver of counsel was not

knowing and voluntary due to the District Court’s failure properly to advise him. See

Peppers, 302 F.3d at 132. These claims raise no nonfrivolous arguments for appeal.

                                              20
       Morris contends that he only reluctantly proceeded pro se after the District Court

denied him substitute counsel, and therefore his request to proceed pro se was not clear

and unequivocal. The record somewhat supports this position. As noted, his November

15 letter blamed his decision to proceed pro se on the District Court’s “coercion.” (Pro Se

Br. Ex. H.) Also, Morris expressed reluctance to proceed pro se during the colloquy.

               Q. In light of the penalties that you might suffer if you’re found
       guilty and in light of all the difficulties of representing yourself, do you still
       desire to represent yourself and give up your right to be represented by a
       lawyer?
               A.     Your Honor, I really would like another lawyer.

(Supplemental App. at 9.)

       When a defendant’s language “casts doubt upon the voluntariness of his request”

to proceed pro se, we have noted that “a defendant will not normally be deemed to have

waived the right to counsel by reluctantly agreeing to proceed pro se under circumstances

where it may appear that there is no choice.” Salemo, 61 F.3d at 221 (citing United States

ex rel. Martinez v. Thomas, 526 F.2d 750, 755–56 (2d Cir. 1975)). However, district

courts need not be manipulated into appointing new counsel. Id. Rather, a defendant’s

apparent reluctance to proceed without counsel “should . . . alert[] the court to the need to

inform the defendant of the pitfalls and technicalities of” proceeding pro se. Id.

       The District Court fulfilled this duty. It conducted a thorough colloquy which

addressed all of the requirements outlined in Peppers and clearly advised Morris of the

risks of proceeding pro se. (See Supplemental App. at 3–9 (“I must advise you that in my

opinion, a trained lawyer would defend you far better than you can defend yourself. . . . I



                                              21
strongly urge you not to try to represent yourself.”).) Morris again reiterated his request

to proceed pro se even after the District Court denied his request for substitute counsel:

       Q.     Do you have any questions or do you want me to clarify or explain
       further anything that we’ve discussed here this morning?
       A.     No.
       Q.     All right. Are you making this decision [to proceed pro se] freely
       and does it reflect your personal desire, subject, of course, to what you’ve
       said about wanting another lawyer?
       A.     Yes.

(Supplemental App. at 11.)

       Additionally, the District Court appointed Fetterhoff as standby counsel. It

discussed with Morris the option of using Fetterhoff at trial and then arguing ineffective

assistance, if necessary. Morris opted not to, only permitting Fetterhoff to conduct three

cross-examinations. Any challenge on appeal to the District Court’s Faretta inquiry

would be frivolous.

                                   III.   CONCLUSION

       For the foregoing reasons, we will grant counsel’s motion to withdraw and affirm

the Appellant’s conviction, the District Court’s judgment and its sentence.




                                             22